DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 25-32 and 39-42 in the reply filed on 21 April 2021 is acknowledged.
Claims 33-38 and 43-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Election was made without traverse in the reply filed on 21 April 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25-30, 32, and 39-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 105131761 A (“Mu”).
As to claims 25 and 26, Mu teaches a fireproof glue solution (para. 0005). Mu teaches that the glue comprises silica (silicon dioxide) particles (para. 0011, para. 0033) and an emulsion including a polymer formed from styrene, methyl methacrylate, and butyl acrylate (para. 0010), thus a copolymer of aromatic olefin and acrylic ester, which satisfies claim 25 and claim 26. While Mu does not state that the resulting polymeric emulsion is a matrix, it is presumed to be so, given the identity of the substance. While Mu does not state that the copolymer of aromatic olefin and acrylic ester is a lubricating substance, it is composed of the same material and thus presumed to be lubricating.	
	As to claim 27, Mu teaches the emulsion, therefore the lubricating substance, is in the form of particles (para. 0112).
	As to claims 28 and 29, Mu teaches the formation of particles using silicon dioxide as core, with an emulsion of acrylic acid (para. 0032) to which silica is added, then adding the lubricating monomers (para. 0034, teaching styrene and butyl acrylate) to the first set of monomers, same as proposed by applicant for forming an inner shell layer and lubricating substance (specification, p. 22). As such, it is reasonable to presume that the lubricating substance will be disposed between the resulting inner shell layer and silicon dioxide as required by claims 28 and 29. Mu further teaches a third emulsion afterward (para. 0038) in the same manner as described in applicant’s specification, p. 22, and it is thus presumed to have an outer shell layer. 
	As to claim 30, embodiment 5 of Mu teaches a first monomer emulsion (thus inner shell) formed of polyacrylamide and methacrylic acid (para. 0072), and a third emulsion (outer shell) of acrylic acid, styrene, and butyl acrylate (para. 0078).
	As to claim 32, Mu is silent as to the shape of the emulsion (matrix). However, given that the emulsion is formed by sequential polymerization around silicon dioxide particles, the same as taught by applicant’s specification, it is reasonable to presume the resulting matrix is spherical.
	As to claim 39, Mu teaches a fireproof glue solution (para. 0005).

	As to claim 41, Mu teaches the recited components (claim 1). 
	 
Claim(s) 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 105131761 A (“Mu”) as evidenced by US 2005/0229809 (“Lally”).
The secondary reference is used as evidence that a recited limitation is inherent in the primary reference. See MPEP 2131.01.
	AS to claim 42, the discussion of Mu with respect to claim 41 is incorporated by reference. Mu teaches the recited amounts of ionic fixing agent, defoaming agent, and curing agent to emulsion (matrix) within the recited ranges (claim 1). 
	Mu does not explicitly teach the recited amount of charring adjuvant to emulsion (matrix). However, Mu does exemplify the use of 0.725 kg of the emulsion with 0.0003 kg of starch, or 0.03 parts to 1 part of emulsion (matrix) (para. 0100). Starch is a charring agent, thus adjuvant, as evidenced by Lally, para. 0075), and as such, Mu exemplifies the use of a charring adjuvant in the recited ratio.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 105131761 A (“Mu”) in view of US 2015/0197660 (“Ronne”).
	As to claim 31, Mu teaches silica having a particle size of 60 nm to 150 nm (claim 6). Mu is silent as to the specific surface area. However, Ronne teaches that nanosilica used in dispersions with polymers have particle sizes from 1 to 200 nm, which overlaps the recited range, and surface area of 15 to 2000 m2/g, which includes the recited range (para. 0214). As such, the use of silica particles, including in the recited particle size and surface area, are appropriate for dispersions with polymers as taught by Ronne.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888.  The examiner can normally be reached on Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KREGG T BROOKS/Primary Examiner, Art Unit 1764